199 S.E.2d 664 (1973)
284 N.C. 125
Dewey T. YOUNG et al.
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE CO. et al.
Ruby MOORE et al., Third Party Plaintiff,
v.
PENNSYLVANIA LUMBERMAN'S MUTUAL INSURANCE CO. et al., Third Party Defendant.
Supreme Court of North Carolina.
October 2, 1973.
Young, Moore & Henderson, for Aetna Casualty & Surety Co.
Bryan, Jones, Johnson, Hunter & Greene, for Ruby Moore, Linda Jackson and Colden Spears.
Smith, Anderson, Blount & Mitchell, John L. Jernigan, R. Daniel Rizzo, for State Farm Mutual Automobile Insurance Co.
Anderson, Nimocks & Broadfoot, for Pennsylvania Lumberman's Mutual Insurance Co.
Bailey, Dixon, Wooten & McDonald, John N. Fountain, for Nationwide Insurance Co.
Edgar R. Bain, for South Carolina Insurance Co.
Petition for writ of certiorari by Aetna Casualty & Surety Co., Ruby Moore, Linda Jackson and Colden Spears to review the decision of the North Carolina Court of Appeals, 18 N.C.App. 702, 198 S.E.2d 54. Denied.